Citation Nr: 1742194	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  04-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 20 percent for postoperative residuals of right shoulder acromioclavicular separation with degenerative joint disease (right shoulder disability) from March 2, 2012.  

(Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address other claims in appellate status.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1993.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The Veteran was afforded a February 2006 Board hearing that was presided over by the undersigned Veterans Law Judge, and a transcript of that hearing is associated with the claims file. 

In December 2015, the Board adjudicated on the merits the issue of entitlement to increased compensation for a right shoulder disability prior to March 1, 2012, and remanded the issue of entitlement to increased compensation for a right shoulder disability from March 2, 2012 for evidentiary development.  In May 2016, the Board remanded the matter for further development, and the case is again before the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's May 2016 remand, VA afforded the Veteran a VA examination regarding the right shoulder disability in August 2016.  However, after the Board's May 2016 remand, the Court issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which it was held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite unaffected joint when applicable.   Though the August 2016 VA examination provided range of motion testing results, it did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, the examiner did not note whether range of motion testing was performed on active and passive range of motion.  Thus, the Veteran should be afforded a new VA examination to determine the severity of the right shoulder disability.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of the right shoulder disability.  Forward the claims file (Virtual VA and VBMS) to the examiner for review of the case.

Provide notice of the scheduled VA examination to the Veteran at his most recent address of record.  

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and to include joint testing for the left shoulder joint (the opposite joint), as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is asked to address the nature, all symptoms, and the severity of the Veteran's right shoulder disability.  

In so doing, the examiner is asked to note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

The examiner is also asked to comment on the impact of the Veteran's right shoulder disability on his ability to perform tasks in a work-like setting.  

2. Complete the above development and any additional development that is deemed warranted.  Then, readjudicate the claim for increased rating for a right shoulder disability from March 2, 2012 on appeal, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




